Citation Nr: 1741408	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to perforation of the tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to June 1991.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the Board at an August 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board previously considered and denied the Veteran's appeal in March 2016.  The Veteran then filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, in August 2016, granted a Joint Motion for Remand, vacating the March 2016 Board decision and remanding the appeal for further consideration.  This case was then remanded by the Board to the Agency of Original Jurisdiction (AOJ) in February 2017for further development.


FINDING OF FACT

Vertigo was not manifest in active service; any current vertigo disability is not otherwise etiologically related to such service and is not caused or made worse by a service-connected disability.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in February 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that she experiences vertigo that is directly related to her active military service.  Specifically, she asserts that she began to experience symptoms of vertigo in service after she was in close proximity to a grenade explosion without hearing protection.  Alternately, she asserts that her service-connected perforation of the tympanic membrane of the left ear with tympanoplasty, left ear hearing loss, tinnitus, and/or scars caused or aggravated her vertigo.

While the evidence reveals that the Veteran has been diagnosed with benign positional vertigo, the competent, probative evidence of record does not etiologically link the Veteran's disability to her service or any incident therein.  Service treatment records are absent complaints of, or treatment for, vertigo or associated symptomatology during service.  Furthermore, a May 1991 Report of Medical History, completed by the Veteran prior to her separation from active service, indicates the Veteran then affirmatively denied symptoms of dizziness or fainting spells.  As such, the Board finds that vertigo was not manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As noted above, the Veteran testified that she began to experience symptoms of vertigo during service.  She also submitted a letter in support of her claim indicating that vertigo was noted on her VA medical chart in January 1992, less than one year following service discharge.  However, after reviewing the medical evidence of record, the Board notes that the VA progress note from an ear, nose, and throat specialist referred to by the Veteran does not mention vertigo.  Further, records indicate the Veteran denied experiencing vertigo in October and November 1991.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

There is no competent medical opinion of record to support the claim that the Veteran's diagnosed vertigo is etiologically related to her period of active service.  While the Veteran did submit a letter from her private physician, it notes only that she complained of dizziness, vertigo, and tinnitus approximately three times per month, and accurately indicated she suffered trauma to the ears in 1991.  However, this statement does not address the etiology of the Veteran's vertigo.

A VA medical opinion was obtained in June 2011.  According to the VA examiner, the Veteran has benign positional vertigo, which is attributable to calcium debris within the posterior semicircular canal.  The examiner further explained that this is "an inner ear problem," and that the Veteran had tympanic membrane perforations and tympanoplasties which do not cause any inner ear problems or vertigo.  The examiner noted that the Veteran currently has no evidence of active inner ear disease, and that hearing loss also does not cause vertigo.  Therefore, the VA examiner opined that it is less likely than not (less than 50/50 probability) that the Veteran's current vertigo is caused by or a result of left ear hearing loss or left ear tympanic membrane rupture.

An addendum opinion was obtained from the same VA examiner in March 2017 to address the question of aggravation.  Again following a review of the claims folder, the examiner determined that the Veteran's medical records do not show any evidence of aggravation of vertigo.  For example, June 2012 VA ENT clinic notes indicate her positional vertigo symptoms have much improved.  The VA examiner noted that the Veteran has benign positional vertigo, which is totally etiologically unrelated to hearing loss and middle ear problems like perforated tympanic membrane.  Thus, the VA examiner determined that the Veteran's vertigo is not caused or aggravated by her service-connected left ear hearing loss, left ear tympanic membrane perforation, tinnitus, or scars.

The Board acknowledges that the Veteran herself claims that she suffers from vertigo as directly related to her active service or as secondary to her service-connected disabilities.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., nausea; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, these lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Based on the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for vertigo on both a direct and secondary basis.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for vertigo is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


